DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 10, the recited format “selected from among a steam cooking temperature and a steam temperature cooking range” does not comply with accepted U.S. Patent practice with regard to the recitation of Markush grouping of claim elements.  Phrases using “comprising” should recite elements in the alternative (i.e. “comprising A, B, C or D”), whereas closed sets (“consisting of”) should recite elements as “selected from the group consisting of A, B, C and D.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sager (20120294992).
Sager teaches a cooking oven (par. 0002) with at least one steam cooking function (par. 0002), the cooking oven comprising: at least one controller (par. 0025), configured to receive a manual user setting for at least one primary cooking parameter(s) (par. 0025, 0028) of a plurality of primary cooking parameters (par. 0026), the at least one primary cooking parameter(s) being selected from among a steam cooking temperature (par. 0028 combo oven; par. 0026) and a steam cooking temperature range (par. 0026, 0029) and to automatically, without further user input setting, adjusting at least one secondary cooking parameter(s) (par. 0026; default humidity defined temp.) different from the received at least one primary cooking parameter(s) based on the received manual user setting (par. 0026),
An electronic database comprising a lookup table (par. 0026), implemented within and/or electronically accessible by the controller (par. 0026), wherein the electronic database includes a plurality of datasets (par. 0026; defined humidity), each dataset comprising at least one mapping between the at least one a primary cooking parameter (par. 0026 temperature set by user) and the at least one secondary cooking parameter (par. 0026 defined humidity level).
Wherein the controller is further configured to access the electronic database in response to receiving the at least one primary cooking parameter setting by a user (par. 0028; memory, par. 0008-0009) and identify (par. 0026), based on the received at least one primary cooking parameter(s), the at least one secondary cooking parameter(s) (par. 0026), the at least one secondary cooking parameter(s) being identified based on the received setting for the at least one primary cooking parameter(s) and the at least one mapping as defined in the electronic database (par. 0026).
Activate (par. 0036), based on the received at least one primary cooking parameter setting by the user (par. 0036; temperature set; par. 0028) and the identified at least one secondary cooking parameter (par. 0036 humidity set; par. 0028 corresponding humidity), the at least one steam cooking function selected from a plurality of pre-defined steam cooking functions (table 1; relative cooking operation), wherein the electronic database comprises the plurality of pre-defined steam cooking functions in a plurality of pre-defined temperature sectors (table 1 temperature defined humidity) that each correspond to respective amounts of the at least one secondary cooking parameter (table 1; humidity amount).
Wherein the secondary cooking parameter comprises at least one steam cooking humidity level (par. 0026), and wherein the control unit is configured to set the at least one steam cooking humidity level based on a received manual setting of the steam cooking temperature (par. 0026), the steam cooking temperature range, and/or a cooking time (par. 0035, 0027), and based on a corresponding mapping as defined in from the electronic database (par. 0026).
Wherein the controller is further configured to activate|the steam cooking function in response to receiving as the manual setting by the user of the at least one primary cooking parameter (par. 0036), wherein the at least one secondary cooking parameter is set by the controller as a steam cooking humidity level by accessing a database entry in the electronic database (par. 0026; table 1), the database entry corresponding to the received manual setting (par. 0028, 0036).
Wherein each dataset includes the steam cooking temperature or the steam cooking temperature range as the at least one primary cooking parameter (table 1), and at least one assigned particular humidity level as a corresponding secondary operational parameter corresponding to one or more than one operational phase(s) of the steam cooking function (table 1 cooking operation type).
With respect to claim 14, the controller comprising a non-transitory memory (par. 0028; 0008, 0009 memory of controller) storing instructions which, when executed by the control unit, cause the cooking oven to execute a method comprising the steps of:
Receiving, at the cooking oven, the manual user setting for the one or more than one primary cooking parameter(s) (par. 0026) and
upon receipt of the at least one primary cooking parameter(s) automatically and without further user input setting at least one secondary cooking parameter(s) different from the received one or more primary cooking parameter(s) (par. 0026; temperature vs humidity) said secondary cooking parameter(s) providing additional operational settings for performing the cooking process based on the received one primary cooking parameter(s) (par. 0026 humidity level),
accessing the electronic database, the electronic database including the mapping between the one or more than one primary cooking parameter(s), and the one or more than one secondary cooking parameter(s) (par. 0026) and
automatically and without user input selecting and setting the one secondary cooking parameter(s), based on the one received primary cooking parameter(s) and the mapped relationship provided by the electronic database (par. 0026; temperature dictates humidity).

Response to Arguments
With respect to applicants urging directed to Sager being silent to a controller is configured to activate the at least one steam cooking function from a plurality of pre-defined steam cooking functions based on the received at least one primary cooking parameter setting by the user and the identified at least one secondary cooking parameter. 
Applicant is urged to table 1, which specifically teaches cooking operations, and more specifically cooking operation specific to a set temperature which is stored by the controller which includes a memory “with a stored temperature humidity profile (e.g., as a table or any other suitable format) that defines the default humidity level settings for the selectable temperatures”.
In addition, though applicant urges Sager paragraph [0026] which discloses a controller-used look-up table, Sager fails to disclose or suggest that the electronic database comprises the plurality of pre-defined steam cooking functions, let alone in a plurality of pre-defined temperature sectors that each correspond to respective amount of the secondary cooking parameter.  Applicant is urged to table 1 which specifically teaches the plurality of pre-defined steam cooking functions (cooking operations), a plurality of pre-defined temperature sectors (table 1 Temperature) that each correspond to respective amount of the secondary cooking parameter (table 1 humidity %, i.e. amount).
With respect to claim 13 Sager teaches wherein each dataset includes the steam cooking temperature or the steam cooking temperature range as the at least one primary cooking parameter (table 1), and at least one assigned particular humidity level as a corresponding secondary operational parameter corresponding to one or more than one operational phase(s) of the steam cooking function (table 1 cooking operation type).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792